DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/24/2022 has been entered. Claims 1-8 and 10-15 have been amended. Claim 9 has been cancelled. Claims 1-8 and 10-15 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. § 112 set forth in the Non-Final Office Action mailed on 12/24/2021. Applicant’s arguments were found persuasive for claims 1-7 and the amendments provided have also overcome rejections under 35 U.S.C. § 103. Unfortunately, upon updated search, Examiner found prior art that would apply to claims 8, and 10-15 thereby maintaining a rejection under 35 U.S.C. § 103. Examiner notified the Applicant’s representative of this issue on 05/02/2022 via telephone and e-mail, and on 05/03/2022 Applicant’s representative agreed to allow Examiner to use Examiner’s amendment to cancel claims 8 and 10-15 in order to facilitate allowance. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative on 05/03/2022.
The application has been amended as follows: 
Claim 8. (Cancelled)
Claim 10. (Cancelled)
Claim 11. (Cancelled)
Claim 12. (Cancelled)
Claim 13. (Cancelled)
Claim 14. (Cancelled)
Claim 15. (Cancelled)

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show either alone or in combination an aircraft cabin system with a set of consolidated electronics packages for staggered aircraft seats, comprising: a primary passenger compartment of two or more passenger compartments; an auxiliary passenger compartment of the two or more passenger compartments adjacent to the primary passenger compartment and in a different row, a primary position of a primary aircraft seat of the primary passenger compartment staggered from an auxiliary position of an auxiliary aircraft seat of the auxiliary passenger compartment, the primary passenger compartment comprising: a floor; the primary aircraft seat positioned within the primary passenger compartment; one or more elements, the one or more elements comprising: a primary monument; a primary passenger footwell that is: associated with the primary aircraft seat; at least partially defined by the one or more elements; and located at least partially below the primary monument and adjacent to the aircraft seat, a primary ottoman located at least partially below the primary monument, the primary ottoman comprising and defining a primary cavity; a structure positioned proximate to the primary passenger footwell; and a cavity defined by a surface of the structure and the floor and located adjacent to the floor and at least partially below the surface of the structure; a first consolidated electronics package installed in the primary cavity of the primary ottoman, the primary ottoman further comprising and defining an auxiliary cavity configured as a storage space and located above the primary cavity, the primary ottoman corresponding to the primary aircraft seat of the primary passenger compartment; and a second consolidated electronics package installed within the cavity of the structure, the first consolidated electronics package and the second consolidated electronics package being configured to provide electrical connectivity to the primary passenger compartment and the auxiliary passenger compartment. As noted in Applicant’s arguments, these limitations in combination provided a novel configuration that facilitated electrical connectivity to multiple passenger compartments, allowing for positioning in every other compartment, thereby reducing the total number of electronics packages needed overall. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644